ORDER
This case is before the court on a petition to review the order of the National Labor Relations Board dismissing a complaint against the intervenor Union. For a statement of facts and issues reference is made to the decision and order of the Board, reported at 177 NLRB No. 58. The Board, in disagreement with the Trial Examiner, held that the conduct of the Union with respect to petitioner did not violate § 8(b) (1) (A) or (2) of the Act.
Upon consideration, the court concludes that the decision of the Board, for the reasons stated in its majority opinion, is correct.
It is ordered that the order of the Board be and hereby is affirmed.